DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application FR1770839 filed on 08/07/2017 and application PCT/EP2018/071352 filed on 08/07/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims --10, 12, 13, 14, 15, 16, 17, 18, and 19 are objected to because of the following informalities:  
“the formally proven application software program” in claim 10, line 8 of claim 14, line 17 of claim 14 lacks antecedent basis.
“the level EAL5” in claim 10, lines 9 and 18 of claim 14,  lacks antecedent basis.
“the data” in line 4 of claim 12, line 6 of claim 14, line 7 of claim 17 lacks antecedent basis.
“the instructions” in line 4 of claim 13, line 4 of claim 14 lacks antecedent basis.

“to the smart object” in line 16 of claim 14 should be after “transmitted by the network of smart objects” in line 13 of claim 14.
“the security property” in last line of claim 14 should read “the at least one security property”.
“the integrity” and “the data” in line 3 of claim 15 lack antecedent basis.
 “this security policy” in line 3 of claim 16 should read “the security policy”.
“characterized in that it” in line 1 of claim 17 should read “further”.
“the direction” in line 9 of claim 17 should read “a direction”.
“said communication peripheral” in lines 7-8 of claim 18 lacks antecedent basis.
“The method of according to claim 19” in claim 19 should read “The method according to claim 18” and has been interpreted as such for examination purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “said additional kernel” in line 15 of claim 14.  However, it’s unclear whether this refers to “at least one additional kernel” in line 14 of claim 14 or “at least one additional kernel” in lines 10-11 of claim 14.  For examination purposes, “said additional kernel” in line 15 of claim 14 has been interpreted as referring to “at least one additional kernel” in line 14 of claim 14.
Claim 18 recites “A method” in the preamble however the body does not recite any active steps and appears to be reciting components of a system.  It’s unclear what steps, if any, are included in the method.  Claims 19-20 depend from claim 18 and thus are also rejected for similar reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolignano (Proven Security for the Internet of Things) (cited in IDS submitted on 02/02/20).  

Claim 1, Bolignano discloses An embedded system comprising: 
a processor operated via a kernel executable by said processor, (e.g. 4.2 Using a proven and secure OS kernel for security: processor) said kernel being formally proven to satisfy at least one security property; (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications)
a hardware peripheral; (e.g. 4.2 Using a proven and secure OS kernel for security: peripherals that need to be secured)
a memory; and (e.g. 4.2 Using a proven and secure OS kernel for security: memory of the ARM architecture)
an application software program recorded in said memory, said application software program being executed via said kernel formally proven and executable by said processor, wherein the kernel, executable by said processor, controls said hardware peripheral, executes said application software program, (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications) and forces said application software program to execute a policy of controlling access to said hardware peripheral. (e.g. 4.1.1 Remote attacks exploit entry points, 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications, 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World…The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1)

Claim 3, Bolignano discloses  The system according to claim 1, wherein said at least one security property is a policy for controlling access to said hardware peripheral. (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured)

Claim 4, Bolignano discloses  The system according to claim 1, wherein the hardware peripheral is a communication peripheral. (e.g. 4.2 Using a proven and secure OS kernel for security: Make all peripherals that allow external and internal communication accessible only from the Secure World.)

Claim 5, Bolignano discloses  The system according to claim 4, wherein the system comprises at least one additional application software program, (e.g. 4.2 Using a proven and secure OS kernel for security: applications in the Normal World) and wherein a policy for access to said hardware peripheral is imposed on said at least one additional application software program. (e.g. 4.2 Using a proven and secure OS kernel for security: Make all peripherals that allow external and internal communication accessible only from the Secure World.)

Claim 6, Bolignano discloses  The system according to claim 5, wherein the kernel further imposes, on the application software program, a policy for access to said at least one additional application software program. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: We thus replace the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side. The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1.)

Claim 7, Bolignano discloses  The system according to claim 5, wherein the kernel further imposes, on at least one additional application software program, a policy for access to the application software program. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: We thus replace the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side. The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1.)
 
Claim 8, Bolignano discloses  The system according to claim 5, wherein the system comprises a plurality of additional application software programs, (e.g. 4.2 Using a proven and secure OS kernel for security: applications in the Normal World) and wherein an additional application software program is subjected to a policy for access to another additional application software program by the kernel. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: We thus replace the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side. The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1.)

Claim 9, Bolignano discloses  The system according to claim 1, wherein the application software program, executed by the formally proven kernel, is formally proven to satisfy said at least one security property.  (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications)

Claim 10, Bolignano discloses  The system according to claim 1, wherein the formally proven kernel  and/or the formally proven application software program satisfies a security requirement equal to or greater than the level EAL5.  (e.g. 3.1 Security methodology: EAL7+)

Claim 11, Bolignano discloses  The system according to claim 1, wherein the processor is operated by the formally proven kernel and by at least one additional kernel, said additional kernel not being formally proven, (e.g. 4.2 Using a proven and secure OS kernel for security:  normal error-prone OS kernel) and the application software program is only executable by the formally proven kernel of the processor. (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications)

Claim 12, Bolignano discloses  The system according to claim 4, wherein the communication peripheral is a peripheral for communication to a network and/or a smart object, and wherein the application software program filters all the data and/or instructions transmitted and/or received from said network and/or smart object. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.)

Claim 13, Bolignano discloses  The system according to claim 4, wherein the system further comprises a peripheral for communication to a network of smart objects, and wherein the application software program filters all the instructions and/or data transmitted and/or received from said network of smart objects.  (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.)

Claim 14, Bolignano discloses  The system according to claim 12, wherein the system further comprises a peripheral for communication to a network of smart objects, and wherein the application software program filters all the instructions and/or data transmitted and/or received from said network of smart objects, (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.) wherein the application software program filters the data and/or instructions transmitted by the smart object, wherein the formally proven kernel and/or the formally proven application software program satisfies a security requirement equal to or greater than the level EAL5, to the network of smart objects, wherein the processor is operated by the formally proven kernel and by at least one additional kernel, said additional kernel not being formally proven, and the application software program is only executable by the formally proven kernel of the processor, and/or transmitted by the network of smart objects, wherein the processor is operated by the formally proven kernel and by at least one additional kernel, said additional kernel not being formally proven, and the application software program is only executable by the formally proven kernel of the processor, to the smart object6Application No. 16/637,425Attorney Docket No. P723820001US, wherein the formally proven kernel and/or the formally proven application software program satisfies a security requirement equal to or greater than the level EAL5, with regard to the security property, as respecting the security property. (e.g. 4.2 Using a proven and secure OS kernel for security: normal error-prone OS kernel, 3.1 Security methodology: EAL7+, 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications)

Claim 15, Bolignano discloses  The system according to claim 1, wherein said at least one security property is a policy for security relative to the integrity of the data and/or instructions, for privacy of the data, for controlling access to a hardware and/or software resource or for direction of circulation of the data and/or instructions.  (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications)

Claim 16, Bolignano discloses  The system according to claim 15, wherein said security policy is relative to the direction of circulation of the data and/or instructions and wherein, according to this security policy, said data and/or instructions are only allowed to pass in a single direction of circulation.  (e.g. 4.2 Using a proven and secure OS kernel for security: Make all peripherals that allow external and internal communication accessible only from the Secure World.)

Claim 17, Bolignano discloses  The system according to claim 16, characterized in that it comprises a peripheral for communication to a smart object, wherein the processor is operated by the formally proven kernel and by at least one additional kernel, said additional kernel not being formally proven, and the application software program is only executable by the formally proven kernel of the processor, (e.g. 4.2 Using a proven and secure OS kernel for security: normal error-prone OS kernel, 3.1 Security methodology: EAL7+, 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications) and a network of smart objects, wherein the communication peripheral is a peripheral for communication to the network of smart objects, and wherein the application software program filters all the data and/or instructions transmitted and/or received from said network of smart objects, and wherein the single direction of circulation is the direction going from the smart object to the network of smart objects. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.)

Claim 18, this claim is rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolignano (Proven Security for the Internet of Things) (cited in IDS submitted on 02/02/20) in view of Chawla (US 20130055347).

Claim 2, Bolignano discloses The system according to claim 1, (see above) and does not appear to explicitly disclose but Chawla discloses wherein the access-control policy is not defined and is not controlled by said application software program.  (e.g. fig. 2, ¶22, 45-48, 56-58: access control policies are defined and controlled by an app policy engine which instructs a MAC module to execute the access control policies to control access to device interfaces and network interfaces of a mobile device)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chawla into the invention of Bolignano for the purpose of enabling an application policy engine to control which applications are authorized to access device interfaces and network interfaces of a device (Chawla, e.g. ¶19)

Claim 19, this claim is rejected for similar reasons as claim 2.

Claim 20, Bolignano-Chawla discloses The method according to claim 19, wherein said at least one security property is a policy for controlling access to said hardware peripheral. (Bolignano, e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20160224399 discloses a method and an apparatus for accessing a hardware resource.

US 20070094673 discloses a new kernel (which supports implementations described herein and which is represented by operating system 210) consists almost entirely of safe executable instructions and the rest of the system, which executes in SIPs, consists of verifiably safe executable instructions, including device drivers, system processes, and applications…Unlike conventional approaches, the device driver coordinator 214 of one or more implementations described herein prevents a driver from accessing inappropriate memory locations or other hardware resources. Conversely, the device-driver coordinator allows a driver to access only appropriate memory locations and other hardware resources. Furthermore, rather than a driver directly accessing hardware and resources (which is what conventional approaches allow), the kernel 210 vets a driver's access to hardware and resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436